Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention group III in the reply filed on 8/12/22 is acknowledged. Further new claims 17-18 and first species (an acoustic signal) of claim 19, claims 21-23 directed to the withdrawn invention groups I-II and IV are withdrawn from consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 11,15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,7 of U.S. Patent No. 10564412. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11,14-16,19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Victor (GB 2404034). 

    PNG
    media_image1.png
    404
    737
    media_image1.png
    Greyscale

Regarding claim 11, Victor teaches (Figs. 1-4) An optical filter for illuminating a sample with filtered light, comprising: 
an input (e.g., 133(1) in Fig. 1B) for receiving an incoming beam from a light source; 
a first tunable filter (e.g., top 140, p.4, ¶ 2-3, “a dynamically and chromatically variable transmissivity apparatus, such as a dynamic gain flattening filter”, “a plurality of electro-optic phase adjusters”); 
a second tunable filter (e.g., bottom 140); and 
a beam splitter (135, p.7, ¶ 1, “a plurality of selected frequency and/or wavelength bands”) arranged before the tunable filters, wherein the beam splitter comprises a spectral splitter arranged to split the incoming beam into two beams of which one beam has light at wavelengths in a higher wavelength range and one beam has light at wavelengths in a lower wavelength range, 
wherein the optical filter is configured to provide that one of the two beams is directed into the first tunable filter and the other one of the two beams is directed into the second tunable filter (Fig. 1B).
 
Regarding claim 14, Victor further teaches The optical filter for illuminating a sample of claim 11, wherein said first tunable filter comprises an element arranged to change its refractive index in response to a stimulus (p.14, ¶ 3, “electro optic phase adjuster 140”).

Regarding claim 15, Victor further teaches The optical filter for illuminating a sample of claim 11, comprising a combiner (160) arranged to combine the filtered beams exiting from the first and the second tunable filters.

Regarding claim 16, Victor further teaches The optical filter for illuminating a sample of claim 15, wherein the combiner comprises a dichroic mirror, a linear variable filter or a wavelength division multiplexer (160) arranged to combine the filtered beams exiting from the first and second tunable filters.

Regarding claim 19, Victor further teaches The optical filter for illuminating a sample of claim 14, wherein said stimulus comprises (p.14, ¶ 3, “electro optic phase adjuster 140”).

Regarding claim 20, Victor further teaches The optical filter for illuminating a sample of claim 14, wherein said stimulus is an electrical signal and said first tunable element comprises an electro-optic tunable filter (p.14, ¶ 3, “electro optic phase adjuster 140”).
Conclusion
The prior art made of record (see the attached PTO-892 form) and not relied upon is considered pertinent to applicant's disclosure,
(1) Heinrich (DE 102004029733) discloses at least claim 11 in Fig. 2;
(2) Mathew (WO 2004061524) discloses at least claim 11 in Figs. 1-8.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234